Case 1:18-cv-12217-NLH-LHG Document 66 Filed 03/22/21 Page 1 of 2 PageID: 645



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    THOMAS JAMES CLAUSO,                  1:18-cv-12217 (NLH) (LHG)

                   Plaintiff,             MEMORANDUM OPINION
                                          & ORDER
          v.

    WARDEN WILLIE BONDS, et al.,

                   Defendants.


APPEARANCES:

Gurbir S. Grewal, Attorney General of New Jersey
Niccole L. Sandora, Deputy Attorney General
Office of the New Jersey Attorney General
R.J. Hughes Justice Complex
PO Box 116
Trenton, NJ 08625

     Counsel for Defendants Willie Bonds, Guard Martinelli, and
Guard Hansen

Thomas James Clauso
59252
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302

      Plaintiff pro se


HILLMAN, District Judge

      WHEREAS, on March 15, 2021, the Court denied summary

judgment on two claims against Guard Martinelli and Guard Hansen

see ECF No. 62; and

      WHEREAS, Plaintiff Thomas Clauso previously requested the
Case 1:18-cv-12217-NLH-LHG Document 66 Filed 03/22/21 Page 2 of 2 PageID: 646



appointment of counsel.      ECF No. 14.     The application was denied

as the Court concluded the factors set forth in Tabron v. Grace,

6 F.3d 147 (3d Cir. 1993) did not support appointing counsel at

that time, ECF No. 32; and

      WHEREAS, Plaintiff shall be ordered to show cause in

writing why the Court should not revisit that decision and

appoint counsel for Plaintiff in light of the changed

circumstances,

      THEREFORE, IT IS on this      22nd     day of March, 2021

      ORDERED that within 21 days of this Order, Plaintiff shall

show cause in writing why the Court should not appoint an

attorney from the civil pro bono panel to represent him for

trial purposes; and it is finally

      ORDERED that the Clerk shall send a copy of this Order to

Plaintiff by regular mail.




                                             s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
